     Case 1:17-cv-07731-RBK Document 7 Filed 05/18/20 Page 1 of 8 PageID: 89



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


    GARY C. SNISKY,
                                                                      Civil Action
                        Petitioner,                                No. 17-7731 (RBK)

              v.
                                                                        OPINION
    DAVID ORTIZ,

                         Respondent.

ROBERT B. KUGLER, U.S.D.J.

       Before the Court is Petitioner’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241. (ECF No. 1). Respondent filed an Answer opposing relief (ECF No. 6), and Petitioner did

not file a reply. For the reasons set forth below, the Court will deny the Petition.

                                      I.     BACKGROUND

       This case arises from a disciplinary hearing during Petitioner’s incarceration at FCI Fort

Dix. On September 16, 2016, a prison official found a Wi-Fi hotspot device and other electronic

accessories in Petitioner’s assigned locker. As a result, later that same day, officials issued an

incident report charging Petitioner with possession of a hazardous tool, in violation of Bureau of

Prisons (“BOP”) Code 108,1 delivered the report to Petitioner, and advised him of his rights.

       Petitioner alleged that he did not know how the items came to be in his locker and that they

were not his. On that same day, the investigating official referred the incident report to the Unit



1
  Code 108 prohibits the “[p]ossession, manufacture, introduction, or loss of a hazardous tool (tools
most likely to be used in an escape or escape attempt or to serve as weapons capable of doing
serious bodily harm to others; or those hazardous to institutional security or personal safety; e.g.,
hack-saw blade, body armor, maps, handmade rope, or other escape paraphernalia, portable
telephone, pager, or other electronic device).” 28 C.F.R. § 541.3 (Table 1). “Aiding, attempting,
abetting, or making plans to commit any of the prohibited acts is treated the same as committing
the act itself.” Id. at § 541.3(a).
   Case 1:17-cv-07731-RBK Document 7 Filed 05/18/20 Page 2 of 8 PageID: 90



Discipline Committee (“UDC”). On September 21, 2016, the UDC held an initial hearing and

referred the matter to a Discipline Hearing Officer (“DHO”). Petitioner received a notice of

disciplinary hearing, and officials advised him of his rights. Petitioner signed an acknowledgement

of those rights and indicated that he did not want to have a staff representative or to call any

witnesses. (ECF No. 6-2, at 15, 17).

       On October 15, 2016, the DHO held a hearing and again advised Petitioner of his rights.

According to the DHO, Petitioner confirmed that he did not want a staff representative and did not

wish to call any witnesses. At the hearing, Petitioner again denied that the items were his, that he

never locked his locker, and that he was set up.

       The DHO considered Petitioner’s statements in reaching a decision, as well as the incident

report; a memorandum from the staff member who recovered the items; and a photo sheet depicting

the seized items.

       After considering all of the evidence, the DHO concluded that Petitioner committed the act

of possessing of a dangerous tool, in violation of Code 108. The DHO then issued the following

sanctions: (1) revocation of 41 days of good conduct time; (2) 15 days in disciplinary segregation;

and (3) loss of phone, visiting, and commissary privileges for 18 months.

       Petitioner appealed the DHO’s decision, arguing that the weight of the evidence did not

support the DHO’s findings, and that the DHO refused to allow Petitioner to call a witness or

provide Petitioner with a staff representative. On or about January 25, 2017, the Regional Office

rejected the appeal as unsigned and provided Petitioner with 10 days to re-file.

       The parties dispute what transpired next. According to Petitioner, he mailed his appeal on

January 27, 2017, and alleges that the Regional Office should have received it within 10 days.




                                                   2
   Case 1:17-cv-07731-RBK Document 7 Filed 05/18/20 Page 3 of 8 PageID: 91



(ECF No. 1, at 14). The Regional Office, however, did not stamp the new appeal as received until

February 13, 2017.

       The next day, the Regional Office rejected Petitioner’s second appeal as untimely, stating

that it was due by February 4th, but received on February 13th. Petitioner attempted to file a third

appeal at the Regional Office, which again denied the appeal as untimely.

       Petitioner then appealed to the Central Office, which denied the appeal, but gave Petitioner

the chance to resubmit a regional appeal, if he was able to secure a letter from BOP officials that

absolved Petitioner’s late filing. Petitioner was unable to secure such a letter.

       Petitioner then filed the instant Petition claiming that: (1) the evidence against him was

insufficient; (2) the DHO refused to provide him with a staff representative or opportunity to

present witnesses; and (3) that the circumstances of his untimely appeal violated his due process

rights. Respondent filed an Answer (ECF No. 6), and Petitioner did not file a reply.

                      II.     STANDARD OF REVIEW & JURISDICTION
       Courts hold pro se pleadings to less stringent standards than more formal pleadings drafted

by lawyers. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). Courts must construe pro se habeas

petitions and any supporting submissions liberally and with a measure of tolerance. See Royce v.

Hahn, 151 F.3d 116, 118 (3d Cir. 1998).

       If the Court does not dismiss the petition at the screening stage, the Court “must review the

answer, any transcripts and records . . . to determine whether” the matter warrants an evidentiary

hearing. Rule 8(a) of the Rules Governing Section 2254 Cases in the United States District Courts

(made applicable to proceedings under § 2241 by Rule 1(b)). “Whether to order a hearing is within

the sound discretion of the trial court,” and depends on whether the hearing “would have the

potential to advance the petitioner’s claim.” Campbell v. Vaughn, 209 F.3d 280, 287 (3d Cir.



                                                  3
    Case 1:17-cv-07731-RBK Document 7 Filed 05/18/20 Page 4 of 8 PageID: 92



2000); States v. Friedland, 879 F. Supp. 420, 434 (D.N.J. 1995) (applying the § 2255 hearing

standard to a § 2241 petition), aff’d, 83 F.3d 1531 (3d Cir. 1996).

        Where a petitioner fails to identify evidence outside the record that would support or

“otherwise . . . explain how . . . an evidentiary hearing” would advance his claim, a court is within

its discretion to deny an evidentiary hearing. Campbell, 209 F.3d at 287. In exercising that

discretion, a court must accept the truth of a petitioner’s factual allegations unless the record shows

that they are clearly frivolous. Friedland, 879 F. Supp. at 434; c.f. United States v. Tolliver, 800

F.3d 138, 141 (3d Cir. 2015).

        Under 28 U.S.C. § 2241(c), habeas jurisdiction “shall not extend to a prisoner unless . . .

[h]e is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). The federal habeas statute requires that the petitioner be in custody “under the

conviction or sentence under attack at the time his petition is filed.” Lee v. Stickman, 357 F.3d 338,

342 (3d Cir. 2004) (quoting Maleng v. Cook, 490 U.S. 488, 490–91 (1989)).

        This Court has subject matter jurisdiction under § 2241 to consider the instant Petition

because Petitioner challenges the loss of good conduct time on constitutional grounds and he was

incarcerated in New Jersey at the time he filed the Petition. See Woodall v. Fed. Bureau of Prisons,

432 F.3d 235, 242–44 (3d Cir. 2005).

                                         III.    DISCUSSION
        The Court will first address the issue of exhaustion as it appears from the face of the

Petition, that Petitioner has not exhausted his administrative remedies. Although 28 U.S.C. § 2241

contains no statutory exhaustion requirement, a federal prisoner may not ordinarily bring a § 2241

petition, challenging the execution of his sentence, until he has exhausted all available

administrative remedies. See, e.g., Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000).



                                                   4
   Case 1:17-cv-07731-RBK Document 7 Filed 05/18/20 Page 5 of 8 PageID: 93



       Petitioner acknowledges that he failed to exhaust his administrative remedies but argues

that the Court should excuse that failure. Petitioner contends that he re-mailed his appeal on

January 27, 2017 and alleges that the Regional Office should have received it before the February

4, 2017, appeal deadline.

       To his credit, “Petitioner points to a persuasive (as opposed to precedential) opinion” from

the Northern District of New York, which is within the Second Circuit, and argues that the “prison

mailbox rule” should apply in this case. (ECF No. 1, at 16 (citing Lao v. Schult, 09-00653, 2010

WL 743757, at *3 (N.D.N.Y. Feb. 25, 2010) (“The Court now holds that, with respect to

administrative appeals filed by pro se inmates . . . the prison mailbox rule applies.”)).

       Generally, under the prison mailbox rule, a prisoner’s complaint or habeas petition “is

deemed filed at the moment he delivers it to prison officials for mailing.” Burns v. Morton, 134

F.3d 109, 113 (3d Cir. 1998) (emphasis added).

       The District of New Jersey, however, falls within the Third Circuit, and the Third Circuit

has explicitly rejected the prison mailbox rule where, as here, “statutory or regulatory schemes . .

. clearly required actual receipt by a specific date.” Fisher v. U.S. Dep’t of Justice, No. 07-2273,

2008 WL 8683024, at *3 (D.N.J. May 9, 2008) (emphasis added) (quoting Longenette v. Krusing,

322 F.3d 758, 764 (3d Cir. 2003)).

       Under the BOP’s regulations, a request or appeal “is considered filed on the date it is logged

into the Administrative Remedy Index as received.” 28 C.F.R. § 542.18 (emphasis added); see,

e.g., Schreane v. Thomas, No.14-0246, 2014 WL 5493190, at *4 (M.D. Pa. Oct. 30, 2014); Wall

v. Holt, No. 06-0194, 2007 WL 89000, at *3–4 (M.D. Pa. Jan. 9, 2007). “Both the Code of Federal

Regulations and the BOP’s Administrative Remedy Program are unambiguous as to” the

requirement of actual receipt, and consequently, the prisoner mailbox rule does not apply in this



                                                  5
    Case 1:17-cv-07731-RBK Document 7 Filed 05/18/20 Page 6 of 8 PageID: 94



case. Schreane, 2014 WL 5493190, at *4; See P.S. 1330.18, Administrative Remedy Program

(effective date 1/6/2014), at 9, https://www.bop.gov/resources/policy_and_forms. Consequently,

the prisoner mailbox rule does not excuse Petitioner’s failure to exhaust.

          Additionally, broadly construing the Petition, Petitioner may be contending that the BOP

deliberately delayed his mail, which should excuse his failure to exhaust. The Court rejects that

claim as vague and conclusory. See United States v. Dawson, 857 F.2d 923, 928 (3d Cir. 1988)

(summary dismissal is warranted where the petition contains vague and conclusory allegations).

          Petitioner concludes, without any further elaboration, that the BOP “deliberate[ly]

delay[ed] and/or refus[ed] . . . the delivery of Petitioner’s legal mail.” (ECF No. 1, at 16). Such a

conclusory allegation fails to explain who, why, when, or precisely how, someone interfered with

Petitioner’s mail.    Indeed, Petitioner speaks equivocally and also argues “if no one acted

wrongfully or intentionally in the delay of mail” then the BOP should afford him his appeal. (Id.

at 17).

          Petitioner, however, cannot rely on mere conclusions, without supporting them with

specific and particularized facts.2 See Palmer v. Hendricks, 592 F.3d 386, 393 (3d Cir. 2010)

(quoting Anderson v. Att’y Gen. of Kansas, 425 F.3d 853, 858–59 (10th Cir. 2005) (to warrant an

evidentiary hearing, a habeas petitioner’s “factual allegations must be specific and particularized,

not general or conclusory”)); Dawson, 857 F.2d at 928.




2
  Indeed, as the Supreme Court concluded, “Habeas Corpus Rule 2(c) is more demanding. It
provides that the petition must ‘specify all the grounds for relief available to the petitioner’ and
‘state the facts supporting each ground.’” Mayle v. Felix, 545 U.S. 644, 655 (2005) (quoting
Advisory Committee’s Note on subd. (c) of Habeas Corpus Rule 2, 28 U.S.C., p. 469 (“In the past,
petitions have frequently contained mere conclusions of law, unsupported by any facts. [But] it is
the relationship of the facts to the claim asserted that is important ... .”)).

                                                 6
    Case 1:17-cv-07731-RBK Document 7 Filed 05/18/20 Page 7 of 8 PageID: 95



        Similarly, “bald assertions and conclusory allegations do not afford a sufficient ground for

an evidentiary hearing.” Campbell v. Burris, 515 F.3d 172, 184 (3d Cir. 2008) (quoting Mayberry

v. Petsock, 821 F.2d 179, 185 (3d Cir. 1987)). As a result, the Court also declines to excuse

Petitioner’s failure to exhaust on this ground.

        Additionally, to the extent Petitioner claims that BOP officials improperly rejected his

administrative grievances, refused to provide him with a timeliness excusal letter, or otherwise

impeded the administrative remedy system, as independent violations of his rights under the First

and Fifth Amendments, the Court rejects those claims.

        Generally, the First Amendment confers a “right to petition the Government for redress of

grievances,” which traditionally involves access to the courts. Jutrowski v. Twp. of Riverdale, 904

F.3d 280, 294 n.17 (3d Cir. 2018); Horsh v. Clark, No. 17-316, 2019 WL 1243009, at *5 (W.D.

Pa. Mar. 18, 2019). The First Amendment does not, however, “impose any affirmative obligation

on the government to listen, to respond or . . . to recognize” a grievance. E.g., Smith v. Arkansas

State Highway Emp., Local 1315, 441 U.S. 463, 465 (1979); see also Minnesota State Bd.

Community Colleges v. Knight, 465 U.S. 271, 285 (1984) (“Nothing in the First Amendment or in

this Court’s case law interpreting it suggests that the rights to speak, associate, and petition require

government policymakers to listen or respond to individuals’ communications.”).

        Similarly, there is no constitutional right to an “administrative grievance process or any

particular relief . . . through such process.” Gittens v. Scholtz, No. 18-2519, 2019 WL 3417091, at

*4 (D.N.J. July 29, 2019) (quoting Horsh, 2019 WL 1243009, at *5 (citing Jones v. N. C.

Prisoners’ Labor Union, Inc., 433 U.S. 119, 137–38 (1977))); Bakhtiari v. Spaulding, No. 17-16,

2017 WL 2778524, at *14 (M.D. Pa. June 27, 2017).




                                                   7
   Case 1:17-cv-07731-RBK Document 7 Filed 05/18/20 Page 8 of 8 PageID: 96



       These claims are equally meritless as due process challenges under the Fifth Amendment.

As the Third Circuit has held, inmates have “no constitutional right to a grievance procedure”

under the Fifth Amendment. See, e.g., Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009).

       Accordingly, as Petitioner has failed to exhaust his administrative remedies, and because

his claims that the grievance process violated his First and Fifth Amendment rights lack merit, the

Court will deny the Petition.

                                      IV.     CONCLUSION
       For the foregoing reasons, Court will deny the Petition. An appropriate Order follows.


DATED: May 12, 2020                                         s/Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                8
